McKinstry, J., concurring:
I concur in the judgment. I assume (without expressing any opinion on the subject) the statement to have been properly settled.
Section 2468 of the Civil Code requires the certificate therein mentioned to “ be acknowledged before some officer authorized to take the acknowledgment of conveyance of real property ”; but this language does not necessarily imply that the acknowledgment shall be in the form provided for acknowledgments of the execution of conveyances of real property.
The purpose of an acknowledgment of conveyance is to prepare it for record. The partnership certificates are filed with the county clerk, not registered by the recorder. Their form is not fixed by statute; and, in my opinion, any form is sufficient which indicates that the partners have acknowledged (before the proper officer) the instrument to be theirs.